 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Ashley Manes, et al.,                             No. CV-18-04664-PHX-DJH
10                  Plaintiffs,                        ORDER
11   v.
12   Stetson Desert Project LLC, et al.,
13                  Defendants.
14
15          On May 31, 2019, the Court Order the parties in this matter to show cause why they
16   had failed to comply with the Court’s Order Setting Rule 16 Scheduling Conference and
17   submit their Joint Rule 26(f) Report by May 27, 2019. (Doc. 16). In that same Order, the
18   Court reset the Rule 16 Scheduling Conference to June 6, 2019 at 10:30 a.m. (Id. at 2).
19   On June 3, 2019, the parties filed their Joint Response to the Order to Show Cause, which
20   provided a series of unpersuasive explanations for their failure to comply with the Court’s
21   Order. (Doc. 18). On that same day, Plaintiffs filed an Unopposed Motion to Appear
22   Telephonically, which the Court granted. (Doc. 20).
23         Defendants’ counsel, Mr. Laurent Badoux, failed to appear at 10:30 a.m. on June 6,
24   2019, for the Rule 16 Scheduling Conference. When the Court’s Courtroom Deputy called
25   Mr. Badoux to inquire about his status, she was informed that Mr. Badoux was attempting
26   to appear telephonically. However, Mr. Badoux had not been given leave to appear
27   telephonically. Shortly thereafter, Mr. Badoux called Chambers and told Chamber’s staff
28   that the reason he had not appeared was because he had thought the Rule 16 Scheduling
 1   Conference was set for 4:30 p.m.
 2           Accordingly,
 3         IT IS ORDERED that before 10:00 a.m. on June 7, 2019, Mr. Badoux shall show
 4   cause in writing: (1) why he failed to appear at the Rule 16 Scheduling Conference; (2)
 5   why he provided the Court with inconsistent explanations for his failure to appear at the
 6   Rule 16 Scheduling Conference; and (3) what his current billable hourly rate is.
 7         IT IS FURTHER ORDERED that Mr. Badoux shall provide a copy of this Order
 8   to Mr. Paul Wiser, Managing Partner of Buchalter’s Scottsdale office, and Mr. Peter
 9   Bertrand, Chairman of Buchalter’s Board of Directors.
10         Dated this 6th day of June, 2019.
11
12
13                                               Honorable Diane J. Humetewa
14                                               United States District Judge

15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
